DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20220100470) in view of Li (US 8013772).
	As to claim 15, Yoshida’s figure 5 shows an apparatus comprising circuit for performing a predetermined operation, the apparatus comprising: a power supply unit (not shown that provide in1, in2, and/or in6) coupled to one end of a circuit; resistor 17 coupled between the power supply unit and sampling capacitor 13a.  The figure fails to show that resistor 17 comprises resistor groups connected as claimed.  However, Li’s 4 shows equivalent resistors 152/158 and 156/162.  Therefore, it would have been obvious to one having ordinary skill in the art to use Li’s resistor 156 or 162 for Yoshida’s resistor 17 due to the doctrine of equivalent and reducing space (Li’s col. 9, lines 60-67).  Therefore, the modified Yoshida’s figure 5 further shows: a resistor group (Li’s 156 in the modified Yoshida’s 17) comprising a plurality of resistors connected in series between one end of the circuit and another end of the circuit; a sampling capacitor (13a) connected in series to the plurality of resistors; a parasitic capacitance existing at each node between the plurality of resistors (inherent); a comparator (20a) configured to compare a sampling capacitor voltage applied to the sampling capacitor with a reference voltage and output time information of when the sampling capacitor voltage reaches the reference voltage; and one or more processors (21) configured to perform the predetermined operation based on the time information, wherein the resistor group is divided into a first resistor group (left resistor branch in 156) and a second resistor group (right resistor branch), the first resistor group and the second resistor group are connected in parallel to each other, and a resistor arrangement order of the first resistor group is opposite to a resistor arrangement order of the second resistor group. 
As to claim 16, it has been held that “adjustability, where needed, is not patentable advance”, MPEP 2144.04.  Therefore it would have been obvious to one having ordinary skill in the art to reduce the reference voltage by a predetermined percentage ratio from a direct current (DC) voltage supplied to the power supply unit for the purpose of achieving desire switching threshold. 
As to claim 17, the modified Yoshida’s figure 5 shows that the predetermined operation is a multiplyaccumulate (MAC) operation or calculation of a total resistance value of the resistor group, based on the time information. 
As to claim 18, the modified Yoshida’s figure 5 shows that weighted inputs transmitted between nodes of a neural network is determined by the MAC operation (¶0002).   
Claims 6-9 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
AS to claim 10, executing instructions to preform circuit operation using computer-readable storage medium is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art to store the operating instruction of the modified Yoshida’s circuit figure 5 in a computer readable storage medium for the purpose of ensuring the circuit operating more precisely.

Allowable Subject Matter
Claims 1-5 and 11-14 are allowed.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Li’s top left resistor 156 and bottom right resistor 156 are considered as first resistors, and Li’s top right resistor 156 and bottom left resistor 156 are considered as second resistors, wherein first resistor equal to second resistor.  The arrangement order of first and second resistor on Li’s right branch 156 is opposite with the arrangement of first and second resistor on Li’s left branch 156.  
Each of Li’s top three left resistors 162 and bottom three right resistors 162 form a first resistor equivalent to 3R.  Li’s  bottom left resistor and top right resistor are considered as a second resistors. The arrangement order of first and second resistor on Li’s right branch 162 is opposite with the arrangement of first and second resistor on Li’s left branch 162.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842